DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II (claims 11-17) with traverse and species A (Fig. 3) without traverse in the reply filed on 8/10/22 is acknowledged.  Claims 7, 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim.  The traversal is on the ground(s) that the groups have a common feature of having the functional capability of condensing air on the outer surface.  This is not found persuasive because claim 11 does not require the features of claim 7 as the method is only “applicable to claim 7” and this does not require the structure of claim 7 and claim 11 does not share the alleged feature and therefore the alleged feature is not common.  Further, the action below shows that the common features are disclosed in the prior art and therefore cannot be a special technical feature and therefore the groups cannot share a special technical feature.  Lastly, the functional recitation does not distinguish the recited structure since as every panel can be cooled cool enough to experience condensation of water vapor.  The requirement is still deemed proper and is therefore made FINAL.  The applicant is reminded to properly label withdrawn claims in future submissions to avoid notices of non-compliant amendment.



Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 11-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 11, “applicable to the cold box structure of claim 7” is indefinite since the recitation of applicability does not require that the method be performed with the structure of claim 7 and there is no way discern what makes the method applicable to structure of claim 7.  Further the recitation of structure later in claim 11 demonstrates no reliance on the structure of claim 7. 
	The recitation, “the cold box panels facing side of the plate-fin heat exchanger on which seals of the plate-fin heat exchanger are located,” is indefinite since the recited cold box panels lack proper antecedent basis.  The claim previously introduces all of the cold box panels and the subset of panels which face a particular side of the heat exchanger has not yet been properly introduced therefore it is entirely unclear which panels are and are not included in the recitation.
	The recitation, “inside the cold box frame on sides” is indefinite as it is not clear what sides are being referenced.  The claim already recites “sides of the plate-fin heat exchanger” previously and it is unclear if these are new sides or not.  Further, there is no purpose in reciting the sides as the claim already states or describes the location of the panels relative to the frame.  Further, the verbs and the commas do not make grammatical sense.  The claimed step “b” reciting “installing” and then later “are installed” and this redundancy is grammatically unclear.
	The recitation, “outside the cold box support frame on sides” is indefinite as it is not clear what sides are being referenced.  The claim already introduced several sides.  Further, there is no purpose in reciting the sides as the claim already states or describes the location of the panels relative to the frame.
	The recitation, “the top” lacks proper antecedent basis.
	The recitation, “the parts of the cold box” is indefinite for lacking proper antecedent basis and there is no way to discern what parts are being referenced.
	In regard to claim 12, the recitation, “the cold box panels facing sides of the plate-fin heat exchanger” is indefinite for reintroducing sides when they have already been introduced previously and it is not clear if these are new sides or the previous sides.
	The recitation, “inside the cold box support frame on the sides” is unclear what “sides” are being referenced.
	In regard to claim 13, the recitation, “the cold box panels facing sides of the plate-fin heat exchanger” is indefinite for reintroducing sides when they have already been introduced previously and it is not clear if these are new sides or the previous sides.
	The recitation, “inside the cold box support frame on the sides” is indefinite as it is not clear what sides are being referenced.  The claim already introduced several sides.  Further, there is no purpose in reciting the sides as the claim already states or describes the location of the panels relative to the frame.
	The recitation, “in advance” is indefinite since it is not clear what the step must be done in advance of.
In regard to claim 14, the recitation, “wherein step d further comprises charging the cold box with nitrogen after filling the cold box with perlite sand” is indefinite for reintroducing step d and perlite sand when they have already been introduced previously and it is not clear if these reference the same or different things.
In regard to claim 16, the recitation, “the cold box panels facing sides of the plate-fin heat exchanger” is indefinite for reintroducing sides when they have already been introduced previously and it is not clear if these are new sides or the previous sides.
	The recitation, “on which lateral places” reintroduces lateral plates and it is not clear if these are same lateral plates as before or different lateral plates.
The recitation, “outside the cold box support frame on sides” is indefinite as it is not clear what sides are being referenced.  The claim already introduced several sides.  
Further, there is no purpose in reciting the sides as the claim already states or describes the location of the panels relative to the frame.

Claim Interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 11, 12, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavagne (US 2009/0211295) in view of Wilhelm (US 2006/0162379).  
In regard to claim(s) 11, 16, Cavagne teaches an installation method comprising the steps of:
affixing a cold box base (see at least bottom of cold box) to a cold box (4), installing a plate-fin heat exchanger (5, 7; para. 47, 51) inside the cold box (4); 
installing four walls, wherein two of the four walls face seals (front and back walls in fig. 1, para. 47, “sealing means”) of the plate-fin heat exchanger (5, 7), and two other walls (side walls in fig. 1) face sides of theApplication No.: 16/610,205Docket No. 2017P00128US Response to Office Action dated June 15, 2022lateral plates of the plate-fin heat exchanger (5, 7);
installing a cold box top plate (see top of cold box 4 in fig. 1 at least) at a top of the cold box (4); and 
filling the cold box with perlite sand (para. 2, 57, 46 “perlite” insulating material I).  
Cavagne does not appear to teach that the four walls of the cold box (4) are formed by installing a support frame and installing panels to form the four walls, wherein two panels are inside the support frame and an other two panels are outside the support frame, and does not explicitly teach welding the cold box.
However, providing a cold box with a support frame and panels as claimed is well known as taught by Wilhelm.  Wilhelm teaches forming a cold box (see whole disclosure, including para. 1 “enclosure”, para. 7, “cold box”) by installing a support frame (at least vertical stiffeners, para. 16, and diagonal braces, para. 17; optionally including U-sections, para. 15, see figs. 2, 3; hereafter “frame”) and installing panels (sheet metal lining, 8; para. 14, 21), see that the front and back walls of the cold box have panels (8, fig. 3, see inner sheet lining) that are inside (face the interior of the cold box) the support frame (frame); further see that two side walls of the cold box (cold box) have panels (8, Fig. 3, see outer sheet lining) that are outside (face the outside of the cold box) the support frame (frame); in addition Wilhelm teaches that the cold box is welded (para. 41, 43).
Therefore it would have been obvious to a person of ordinary skill in the art to modify the cold box of Cavagne with the support frame and panels of Wilhelm for the purpose of providing a cold box that is easy to construct and has good structural performance and to weld portions of the cold box for the purpose of providing a strong and well known seal and structural connection.  Note that the modification described provides all of the claimed limitations, as understood give the indefinite nature of the claims, including installing four cold box panels (for each vertical wall - Wilhelm-8), wherein the front and back walls (see Cavagne - fig. 1, front and back) that face the seals of the plate-fin heat exchanger (5, 7) have panels located inside (see sheet 8 facing interior of the cold box) the support frame (Wilhelm - frame), and wherein the other two side walls (Fig. 1, other two walls) that face the lateral plates of the heat exchanger have panels outside (see sheet 8 facing exterior of the cold box) the support frame (frame).
In regard to claim 12, Cavagne, as modified, teaches the claim limitations of claim 12, since Wilhelm teaches that the panels can be pre-fabricated (para. 48, 11) and this would locate the panels (interior 8) of the front and back walls on the inside of the support frame (frame).  
In regard to claim 15, Cavagne, as modified by Wilhelm, teaches that the cold box support frame (Wilhelm - para. 16) and the cold box panels (8) are made of carbon steel (para. 21).


Claim(s) 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavagne (US 2009/0211295) in view of Wilhelm (US 2006/0162379) and Cavagne (US 2018/0112914).
Cavagne, as modified, teaches most of the claim limitations but does not explicitly teach that the panels of the cold box are installed on-site inside the support frame.  However, both ways (on site installation and prefabrication) of making a cold box structure are well known as taught by Cavagne (914).  Cavagne (914) teaches making a cold box on site (para. 7, “erected on-site”) or pre-fabricated in factory (para. 8, “prefabricated at the workshop”).  Those of ordinary skill in the art recognize that selecting whether to install the panels on-site or in factory before erection would be routine and depend on the site conditions, the transportation limitations, the size of the cold box, and other routine economic and logistical considerations.  Therefore it would have been obvious to a person of ordinary skill in the art to install the wall panels either on-site or in a factory before erection depending on the situation at hand. 

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavagne (US 2009/0211295) in view of Wilhelm (US 2006/0162379) and Cavagne (US 2017/0009940) provided by the applicant.
Cavagne, as modified, teaches most of the claim limitations, but does not appear to explicitly teach charging the cold box with nitrogen after filling the cold box with the perlite sand.  
However, Cavagne (940) teaches charging the cold box with nitrogen (para. 6, 47, 48 at least) after filling the cold box with the perlite sand (see that perlite is already installed and then the nitrogen is charged, para. 6-8)
Therefore it would have been obvious to a person of ordinary skill in the art to modify Cavagne with nitrogen charging after filling the cold box with perlite sand for the purpose of preventing ingress of damp air into the insulation and to prevent condensation therein throughout operation of the cold box.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavagne (US 2009/0211295) in view of Wilhelm (US 2006/0162379) and Vancauwengerghe (US 6378331).
Cavagne, as modified, teaches most of the claim limitations including that the cold box support frame and the cold box panels are made of carbon steel (see above).  Cavagne does not explicitly teach that the frame and panels are made from stainless steel.  However, Vancauwengerghe teaches that a cold box may be made from stainless steel (column 2, line 55-60).  Therefore it would have been obvious to a person of ordinary skill in the art to modify form the frame and panels from stainless steel in situations where the corrosion resistance and other properties of stainless steel are desired.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Crayssac (US 2015/0226477), Huebel (US 2013/0277021).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


JFPIII
August 17, 2022